Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 18, 1993, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that reversible error took place as a result of the prosecutor’s summation. The comments made by the prosecutor were proper responses to arguments that defense counsel had made during summation or constituted fair comment on the evidence. Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.